Case: 14-13568   Date Filed: 10/02/2015   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-13568
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 6:12-cv-01743-PGB-KRS



MICHELLE HOPKINS,

                                                          Plaintiff-Appellant,

                                versus

JPMORGAN CHASE AND CO.,

                                                                   Defendant,

JPMORGAN CHASE BANK, N.A.,
JESSICA ENZ,
BRIAN LOGSDON,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (October 2, 2015)
               Case: 14-13568      Date Filed: 10/02/2015    Page: 2 of 4


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Michelle Hopkins, a former employee of JPMorgan Chase Bank, N.A.,

appeals pro se the dismissal with prejudice of her third amended complaint against

the bank and her former supervisors, Jessica Enz and Brian Logsdon. Hopkins

complained about discrimination based on her race and her gender and of

retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-2(a), and in violation of the Florida Civil Rights Act of 1992, Fla. Stat.

§ 760.10, and about discrimination based on her age, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 623. We affirm.

      The district court did not abuse its discretion when it dismissed with

prejudice Hopkins’s third amended complaint. That pleading, as the district court

stated, “consist[ed] of stream of consciousness narrative” and “undecipherable

language.” The district court allowed Hopkins to amend her complaint three times

and, in its orders, the district court identified specific defects in the pleadings,

described the elements for Hopkins’s putative claims, and instructed her to file a

complaint containing a short and simple statement of her claims and her demand

for relief, see Fed. R. Civ. P. 8(a), in separately numbered paragraphs, see Fed. R.

Civ. P. 10(b). Hopkins disregarded those instructions and filed a third amended

complaint consisting of selected pages from her earlier complaints, a statement of


                                            2
              Case: 14-13568     Date Filed: 10/02/2015    Page: 3 of 4


facts from her original complaint, which the district court had described as an

“incoherent narrative” for which it was “impossible . . . to formulate a response,”

her charge of discrimination, and the dismissal form issued by the Commission.

The district court reasonably decided to dismiss Hopkins’s third amended

complaint with prejudice when she failed repeatedly to amend her complaint in

compliance with the rules of procedure. See Zocaras v. Castro, 465 F.3d 479, 483

(11th Cir. 2006). And the district court correctly determined that Hopkins’s claims

against Enz and Logsdon failed to state a claim, see Fed. R. Civ. P. 12(b)(6),

because employers, not individual employees, are liable for violations of Title VII

and the Age Discrimination Act. See Smith v. Lomax, 45 F.3d 402, 403 n.4 (11th

Cir. 1995) (Employees “cannot be held liable under the ADEA or Title VII.”).

      Hopkins challenges the judgment on five grounds, all of which fail. First,

Hopkins mentions in her statement of jurisdiction that her “action is brought for

discrimination in employment pursuant to . . . [the] Americans with Disabilities

Act of 1990,” but she acknowledges that she did “[n]ot mention [the Act] in [her]

original complaint or amended complaints.” Second, Hopkins argues that she was

entitled to an evidentiary hearing, but no hearing is required to dismiss a defective

pleading. Third, Hopkins argues that her motion for spoliation is still pending, but

the district court denied her motion before dismissing the complaint. Fourth,

Hopkins argues that two district court judges violated ethical rules by participating


                                          3
              Case: 14-13568     Date Filed: 10/02/2015    Page: 4 of 4


in the case, but both judges recused before Hopkins filed her third amended

complaint. Fifth, Hopkins accuses a magistrate judge of judicial misconduct, but

we will not consider an issue that she failed to raise below and argues for the first

time in her reply brief. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008).

      We AFFIRM the dismissal of Hopkins’s third amended complaint.




                                           4